Wheeler, J.
The giving of a bond in a case like the present, with but one surety, is not a compliance with the statute. (Mays v. Lewis, 4 Tex. R., 1.) But in the case of an appeal from the District Court to tills court, the appeal will not be dismissed merely for informality or insufficiency in the bond, if the, appellant will immediately cure the defect by giving a sufficient bond. (Shelton v. Wade, 4 Tex. R., 148.) The principle of the rule is applicable to the present case; and the court did not err in permitting the party to amend by giving an additional surety upon his bond. Where either no bond or a void bond had been given in the first instance, it would be otherwise. (Burr v. Lewis, decided at Galveston, January Term, 1851.)
Judgment affirmed.